—Order, Supreme Court, New York County (Joan Lobis, J.), entered February 17, 1995, which granted respondent’s cross motions to dismiss this proceeding brought pursuant to CPLR article 78 to annul the Division of Housing and Community Renewal’s determination dated June 28,1994, closing petitioner’s harassment complaint, unanimously affirmed, without costs.
The motion court properly found the challenged administrative determination to be nonreviewable at this time since the agency has not yet determined petitioner’s pending petition for administrative review. In these circumstances, neither review nor relief pursuant to CPLR article 78 is available (Matter of Wyndham Realty Co. v New York State Div. of Hous. & Community Renewal, 139 Misc 2d 418, 419-420). Concur—Rosenberger, J. P., Ellerin, Rubin, Kupferman and Nardelli, JJ.